Citation Nr: 1638519	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-11 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with depression.

2. Entitlement to an initial rating in excess of 10 percent for service-connected lumbosacral strain.

3. Entitlement to an initial compensable rating for service-connected hypertension.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for bilateral tinnitus.

6. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active duty for training from November 2002 to March 2003, and he had active duty service from March 2003 to July 2003, from June 2004 to July 2005, and from May 2009 to July 2009.

This matter comes before the Board from a November 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD with depression, and assigned a 50 percent rating, effective July 17, 2009; granted service connection for lumbosacral strain, and assigned a 10 percent evaluation, effective July 17, 2009, granted service connection for hypertension and assigned a 0 percent rating, effective July 17, 2009, and denied service connection for bilateral hearing loss and tinnitus.

This appeal was adjudicated via the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records, but otherwise contains documents that are duplicative of what is in VBMS or that are irrelevant to the issues on appeal.

The issues of entitlement to higher ratings for PTSD with depression, lumbosacral strain, and hypertension, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the evidence of record indicates that the Veteran's bilateral hearing loss is not related to active service.

2. The preponderance of the evidence of record indicates that the Veteran's tinnitus is not related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in January 2010.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  Further, in November 2010, the Veteran underwent a VA audiological examination that included a review of the claims folder and a history obtained from the Veteran, examination findings, and etiological opinions with sufficient supporting rationale.  This VA examination report is thus adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss and tinnitus (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. 
§§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

III. Facts

The Veteran essentially contends he has bilateral hearing loss and tinnitus as a result of his in-service exposure to excessive noise - he does not contend the symptoms have been present since service discharge.  He contends that he was exposed to noise working in as a motor transportation operator in service.  

Service treatment records (STRs) show he underwent audiological testing on several occasions, including August 2002, November 2002, June 2004, June 2005, and April 2009.  Each evaluation found there was no hearing loss for VA purposes.

Service personnel records show that the Veteran's military occupational specialty (MOS) was motor transport operator.  

VA treatment records dated from January through November 2010, showed that the Veteran had a history of hearing loss.  In January 2010, however, it was noted that the Veteran reported ringing in the left ear, but no hearing loss.

On a VA examination in November 2010, the Veteran reported bilateral ringing in his ears, which occurred more than twice a week and lasted about a minute, and that he had not noticed difficulty hearing.  The Veteran reported that during the first period of active duty, he was exposed to explosives, with ear protection part of the time; in the second period of active duty he was exposed to gunfire, explosives, and helicopters, as well as mortar rounds with ear protection only part of the time while deployed to Iraq; and during the third period of active duty, he was exposed to the same types of noise as in training.  During inactive duty he did not remember any noise exposure, and he denied any occupational noise exposure or recreational noise exposure.  Currently, he complained of tinnitus for the past 4 years, and reported that the tinnitus was not constant, but was recurrent (intermittent).  The examiner noted the in-service audiological evaluations, including the evaluation in November 2002 which showed normal hearing bilaterally.  It was also noted that an audiological evaluation in June 2004 also showed normal hearing bilaterally, and an audiological evaluation in August 2008 showed normal hearing bilaterally, except for a severe hearing loss at 500Hz only in the left ear.  On a post-deployment questionnaire dated in January 2007, the Veteran answered "no" to ringing in his ears.  Upon audiological evaluation, pure tone thresholds did not meet the regulatory threshold requirements for hearing disability.  Speech recognition scores of 92 percent in each ear were enough to meet the regulatory threshold requirements for current hearing loss disability.  See 38 C.F.R. § 3.385.  The examiner stated that the validity of the scores was in question.  The examiner then opined that the Veteran's tinnitus was less likely as not caused by or a result of military noise exposure, and that hearing loss denoted by word recognition scores below 94 percent was not caused by or a result of military noise exposure.  For rationale, the examiner noted that the tinnitus described by the Veteran was not typical of tinnitus due to noise exposure in that it was intermittent and very brief.  The examiner also noted that there was no high frequency hearing loss which would typically be associated with tinnitus due to noise exposure, and that otoacoustic emissions were present, indicating no outer hair cell damage.  The examiner reiterated that the validity of the word recognition scores was in question, however, assuming they were accurate they were not due to military noise exposure because noise exposure does not typically affect word recognition scores without also affecting high frequency thresholds.

IV. Analysis

The Board finds that service connection for hearing loss and tinnitus is denied.  First, there are current disabilities as the Veteran has reported tinnitus and the VA examination presumed hearing loss.  See 38 C.F.R. § 3.385; Charles v. Principi, 16 Vet. App. 370 (2002) (noting that ringing in the ears is capable of lay observation).  The first element of service connection is thus met.

Second, although there is no hearing loss or tinnitus complaints, treatments, or diagnoses during active service the Veteran deployed to Iraq and his MOS was motor transport operator; accordingly, the Board finds that there was noise exposure during service.  The second element of service connection is met.

Third, then, is the issue of nexus.  Initially, there was no diagnosis of hearing loss or tinnitus during service, and no sufficient combination of manifestations to identify either disorder at that time, within one year of service discharge, or any continuity of such symptoms.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d 1331; Fountain, 27 Vet. App. at 271-72.  

Furthermore, the evidence of record demonstrates that hearing loss and tinnitus are not otherwise related to active service.  In that regard, on the VA examination in 2010, the VA audiologist opined that the Veteran's hearing loss and tinnitus were not caused by or a result of military noise exposure, and provided rationale for the opinions based upon a review of the relevant evidence.  The Board therefore finds that this VA opinion is persuasive and probative on the issue of whether the Veteran's hearing loss may be related to service.  Thus, based on the VA examiner's opinion, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's hearing loss had an onset in or is related to active duty service.

The Veteran has asserted that his hearing loss and tinnitus are due to his noise exposure in service.  The Board finds the Veteran's statements not competent for providing a nexus opinion.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, supra.  The question of whether the Veteran's bilateral hearing loss and tinnitus may be related to noise exposure in service is not something that can be determined by mere lay observation, such as the presence of ringing in the ears, or the observation of scars or varicose veins.  Rather the etiological relationship between noise exposure and hearing loss and tinnitus is an internal process that requires clinical testing and training to make the appropriate interpretations and conclusions regarding the specific nature of the hearing loss and tinnitus.  As such, the Board finds that the Veteran's statements that his hearing loss and tinnitus were caused by noise exposure in service are not competent evidence as to a nexus.  

The preponderance of the evidence is therefore against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for bilateral hearing loss and tinnitus are denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Regarding the claims for higher ratings, remand is required to obtain a current examination.  In the July 2016 Written Brief Presentation, the Veteran's representative contended that the Veteran's PTSD, lumbosacral strain, and hypertension had worsened since the last VA examination in November 2010, almost six years prior.  As there is a suggestion of a worsening in the Veteran's service-connected disabilities since the previous examination, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that the matter should be remanded for new VA examinations so that a detailed picture of the current state of his service-connected PTSD, lumbosacral strain, and hypertension, may be obtained.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

With regard to the issue of entitlement to a TDIU rating, because a favorable decision with regard to the issues remanded above may have an impact on the TDIU rating claim, such issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the claim for a TDIU rating must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected PTSD with depression.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected lumbosacral strain.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate DBQ.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected hypertension.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate DBQ.

6.  After all of the above development has been conducted, a social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities.  Information must be sought from current or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities of PTSD, lumbosacral strain, and hypertension. 

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review the examination reports to ensure that each is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


